DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 09/09/2022. 
Claims 21-27, 30-37, and 40 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-27 and 31-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0214012 to Nishikawa ("Nishikawa")

Regarding Claim 21, (Currently Amended) Nishikawa  discloses a computer implemented method of generating a video game stream representative of at least a portion of a video game session (figs. 1-4), the method being implemented in a computer having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors ([0024], [0038]), cause the computer to perform the method, the method comprising: 
obtaining a game log comprising a plurality of game events associated with a first plurality of timestamps, wherein the first plurality of timestamps that indicates when, in a game log timeline, each of the plurality of game events has occurred (fig. 2, [0027], [0029], [0039], [0042], [0048]-[0051], [0053], [0096] discloses obtaining game log data for the game including time progress for the game and time stamps); 
parsing the game events from the game log (figs. 2-3, and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay;  [0039], [0048]-[0051]); 
obtaining a metadata track comprising content associated with a second plurality of timestamps that indicates when, in the game log timeline, each of the content has occurred (figs. 2-3, figs. 2-3, and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay; [0027]-[0029], [0040], [0048] discloses metadata); 
parsing content from the metadata track ([0030], [0039], [0050]-[0053]); 
synchronizing the parsed content with the parsed game events based on the first plurality of timestamps and second plurality of timestamps (figs. 2-3, [0029]-[0030], [0050]-[0053]); and 
generating the video game stream based on the synchronization (S110 of figs. 2-3, [0019], [0034]-[0036], [0053], [0057], [0060], see at least FIG. 2 and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay).  

Regarding Claim 22, (Previously Presented) Nishikawa discloses the method of claim 21, further comprising obtaining the game log from a game engine in real-time as the game engine is executing the video game session (figs. 2-3, [0020], [0030], [0096]).  

Regarding Claim 23, (Previously Presented) Nishikawa discloses the method of claim 21, further comprising obtaining the game log from a data storage configured to store game logs received from a game engine adapted to execute the video game session (figs. 2-3, [0020], [0030], [0051]-[0053], [0057]).  

Regarding Claim 24, (Previously Presented) Nishikawa discloses the method of claim 21, further comprising obtaining annotation content (figs. 2-3, [0041]-[0049] discloses game log data with annotations such as timestamps; [0074]-[0076]).  

Regarding Claim 25, (Previously Presented) Nishikawa discloses the method of claim 24, further comprising associating the annotation content with at least one timestamp (figs. 2-3, [0041]-[0049] discloses game log data with annotations such as timestamps; [0074]-[0076]).  



Regarding Claim 26, (Previously Presented) Nishikawa discloses the method of claim 25, further comprising synchronizing the annotation content with the game log based on the at least one timestamp (figs. 2-3, [0030], [0041]-[0049] discloses game log data with annotations such as timestamps).  

Regarding Claim 27, (Previously Presented) Nishikawa discloses the method of claim 26, further comprising generating a second metadata track based on the synchronization of the annotation content with the game log and localizing the second metadata (figs. 2-3, [0057]-[0060]).

Regarding Claim 31, (Currently Amended) Nishikawa discloses a system for generating a video game stream representative of at least a portion of a video game session (figs. 1-4), the system comprising a computer having one or more physical processors ([0024], [0038])programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer: 
obtain a game log comprising a plurality of game events associated with a first plurality of timestamps, wherein the first plurality of timestamps that indicates when, in a game log timeline, each of the plurality of game events has occurred (fig. 2, [0027], [0029], [0039], [0042], [0048]-[0051], [0053], [0096] discloses obtaining game log data for the game including time progress for the game and time stamps); 
parse the game events from the game log (figs. 2-3, and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay;  [0039], [0048]-[0051]); 
obtain a metadata track comprising content associated with a second plurality of timestamps that indicates when, in the game log timeline, each of the content has occurred (figs. 2-3, figs. 2-3, and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay; [0027]-[0029], [0040], [0048] discloses metadata information to include time progress of a game and user inputs); 
parse content from the metadata track ([0030], [0039], [0050]-[0053]); 
synchronize the parsed content with the parsed game events based on the first plurality of timestamps and second plurality of timestamps (figs. 2-3, [0029]-[0030], [0050]-[0053]); and 
generate the video game stream based on the synchronization (S110 of figs. 2-3, [0019], [0034]-[0036], [0053], [0057], [0060], see at least FIG. 2 and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay).  

Regarding Claim 32, (Previously Presented) Nishikawa discloses the system of claim 31, wherein the computer is further caused to obtain the game log from a game engine in real-time as the game engine is executing the video game session (figs. 2-3, [0020], [0030], [0096]).
  
Regarding Claim 33, (Previously Presented) Nishikawa discloses the system of claim 31, wherein the computer is further caused to obtain the game log from a data storage configured to store game logs received from a game engine adapted to execute the video game session (figs. 2-3, [0020], [0030], [0051]-[0053], [0057]).  


Regarding Claim 34, (Previously Presented) Nishikawa discloses the system of claim 31, wherein the computer is further caused to obtain annotation content (figs. 2-3, [0041]-[0049] discloses game log data with annotations such as timestamps; [0074]-[0076]).  

Regarding Claim 35, (Previously Presented) Nishikawa discloses the system of claim 34, wherein the computer is further caused to associate the annotation content with at least one timestamp (figs. 2-3, [0029], [0041]-[0049] discloses game log data with annotations such as timestamps; [0074]-[0076]).  

Regarding Claim 36, (Previously Presented) Nishikawa discloses the system of claim 35, wherein the computer is further caused to synchronize the annotation content with the game log based on the at least one timestamp (figs. 2-3, [0030], [0041]-[0049] discloses game log data with annotations such as timestamps).  

Regarding Claim 37, (Previously Presented) Nishikawa discloses the system of claim 36, wherein the computer is further caused to generate a second metadata track based on the synchronization of the annotation content with the game log and to localize the second metadata (figs. 2-3, [0057]-[0060]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0214012 to Nishikawa ("Nishikawa") in view of U.S. Patent Publication No. 2015/0375102 to George (“George”).


Regarding Claim 30, and similarly recited Claim 40, (Previously Presented) Nishikawa discloses the method of claim 21, but does not explicitly disclose further comprising providing, by the computer, at least one of a loadout object or a hotspot in the metadata track.  
In a related invention, George discloses further comprising providing, by the computer, at least one of a loadout object or a hotspot in the metadata track (see at least [0056]-[0067] of George). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa to include the foregoing elements of George because it is already known that such the configuration taught in George may be used to enable players to jump into a previously played gameplay and spawn a new timeline as discussed throughout George.  Also, as set forth above, the combination of Nishikawa and George discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Response to Arguments/Remarks

Applicant’s arguments filed 09/09/2022 have been fully considered but they are not persuasive. 

As an initial matter, the rejection of claims 28 and 38 under 35 U.S.C. 112(a) has been withdrawn as the rejection is now moot in view of the cancellation of the claims. 

Regarding the rejections under 35 U.S.C. 102 and 103, Applicants argues that the cited references fail to “actually associated, on a timestamp basis relative to a common game timeline, metadata content and game events” (see Remarks section pages 5-6). The Examiner respectfully disagrees. In Nishikawa, it discloses that metadata for example includes information related to game content parameters. The metadata may also include information related to elements of game progress and information related to the time of game progress. The information related to elements of game progress is associated with the time of game progress at which each element of game progress occurred.  The replay video creator executes processing to create a replay video by re-creating progress in the game as a video along the time stamps recorded as log data, using the game contents recorded as log data in accordance with the commands and command parameters recorded as log data. (See paragraphs [0027], [0029], [0053], [0096]). Thus,  in Examiner’s reasonable interpretation, the prior art does recite the limitation of the claim. 

Conclusion
Claims  are examined above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715